Title: To Benjamin Franklin from ――― David, 6 July 1777
From: David, ——
To: Franklin, Benjamin


Monsieur
Bordeaux Le 6 Juillet 1777.
La personne dont J’ay eu l’honneur De vous parler chès vous s’est effrayés par les prises que font les royalistes et ne s’est decidée a passer qu’a la fin des troubles elevès entre l’angleterre et les Etats unis de l’amérique; elle et moÿ cependant apprenons l’anglais afin d’etre en etat de profiter a la paix de votre bonne intercession, que je vous prie instamment de ne pas Nous refuser. J’aÿ l’honneur D’Etre avec le plus profound Respect Monsieur Votre trés humble et très obeisant serviteur
David D:M:C.
 
Notation: David Bordeaux 6e. juillet 1777
